Citation Nr: 1037956	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  08-12 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 
percent for right knee osteoarthritis and arthroscopy residuals.  

2.  Entitlement to an initial compensable disability rating for 
low back strain.  

3.  Entitlement to an initial compensable disability rating for 
left knee strain.  

4.  Entitlement to an initial compensable disability rating for 
bilateral pes planus with plantar fasciitis.

5.  Entitlement to an initial compensable disability rating for 
allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from November 2001 to September 
2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran indicated on her April 2008 VA Form 9 that she wished 
to testify at a Board hearing.  In July 2010 correspondence, she 
withdrew the hearing request.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran was most recently afforded a VA examination regarding 
her service-connected disorders in July 2006, during the last 
three months of her active service.  In her April 2008 VA Form 9, 
the Veteran indicated that her disorders had increased in 
severity since the last examination.  Specifically, she indicated 
that she was suffering from pain and limitation of motion for all 
of her service-connected joint disorders, that she was recently 
given several injections for her allergic rhinitis, that she was 
suffering from pain and the inability to stand for prolonged 
periods of time during due to her pes planus, and that she was 
losing time from work due to her right knee and allergic rhinitis 
disorders.  A veteran is entitled to a new VA examination where 
there is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994).  On remand, the Veteran should 
be afforded another VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA examination to identify the current level 
of impairment resulting from her service-
connected right and left knee, low back, 
bilateral pes planus, and allergic rhinitis 
disorders and to obtain an opinion as to 
whether her service-connected disabilities 
would as likely as not preclude gainful 
employment.  The claims folder must be 
made available to the examiner for 
review in connection with the 
examination.  All necessary tests should be 
conducted.  

Specific findings regarding the right and 
left knee, low back, bilateral pes planus, 
and allergic rhinitis disorders should be 
reported.  

The examiner should opine as to whether it is 
at least as likely as not (50 percent 
probability or more) that the Veteran's 
service-connected disabilities would prevent 
her from obtaining or keeping gainful 
employment for which her education and 
occupational experience would otherwise 
qualify her.

A complete rationale for all opinions must be 
provided. 

2.  After completion of the foregoing, 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, the Veteran 
and her representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


